UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X
UNITED STATES OF AMERICA,

               -against-                                                         ORDER

                                                                           92-CR-200(NGG)
CHRISTOPHER MOORE,

                              Defendant.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       Before the court are Defendant Christopher Moore's motion for reconsideration ofthe

court's order granting in part his motion to reduce sentence (Mot. for Reconsideration(Dkt.

489))and his motion for a reduction in sentence pursuant to the First Step Act of2018(the "First

Step Act"), Pub. L. No. 115-391,132 Stat. 5194(Mot. to Reduce Sentence pkt. 506)). For the

following reasons. Defendant's motions are DENIED.

       On May 31, 1994, Judge Charles P. Sifton sentenced Defendant to life imprisonment

following a trial and his conviction on cocaine base (crack cocaine) distribution- and firearms-

related charges. (J.(Dkt. 232).) The conviction and sentence were affirmed on appeal. See

United States v. Moore. 54 F.3d 92(2d Cir. 1995). On March 17,2009, upon Defendant's

motion. Judge Sifton resentenced Defendant to 360 months ofimprisonment for the drug

conviction under the amended United States Sentencing Guidelines pertaining to cocaine base

offenses. fSee First Am. J.("FAJ")(Dkt. 401); see also Feb. 27,2009 Mem.& Order("First

Resentencing Decision")(Dkt. 399).) The action was reassigned to the undersigned on January

7, 2010. (See Jan. 7,2010 Order(Dkt. 413).) On December 22,2015, again upon Defendant's

motion, the court resentenced Defendant to 324 months ofimprisonment for the drug offense.

(See Second Am. J.("SAJ")(Dkt. 487); see also Dec. 22, 2015 Mem.& Order("Second

Resentencing Decision")(Dkt. 486).) The original Judgment, the First Amended Judgment, and
                                                1
the Second Amended Judgment all also include a consecutive sentence of60 months of

imprisonment for a firearm-related conviction under 18 U.S.C. § 924(c)(1), as well as concurrent

terms ofimprisonment for other charges of which Defendant was convicted. (See J.; FAJ; SAJ.)

         In its 2015 decision, this court reduced Defendant's sentence pursuant to 18 U.S.C.

§ 3582(c)(2) and applied the advisory Guidelines range effective at that time, which had been

lowered in 2014 pursuant to Congress's instructions in the Fair Sentencing Act. (See Second

Resentencing Decision at 2-3.) The range applied by the court then—^292 to 365 months'

imprisonment—^is the range that remains applicable to him. (See id.; Def. Suppl. Mem.in Supp.

of Mot. to Reduce Sentence ("Suppl. Mem.")(Dkt. 519) at 1; Gov. Suppl. Resp. in Opp'n to

Mot. to Reduce Sentence ("Suppl. Resp.")(Dkt. 523).) At that time,the court found that a

reduction to a term ofimprisonment of292 months—^the sentence Defendant again requests

here—^was not warranted. (Second Resentencing Decision at 4.) Instead,the court resentenced

Defendant to 324 months ofimprisonment following a sentencing hearing and review of

Defendant's records. (Id. at 4-6.) The court reached this decision after determining that a

sentence of324 months was "an overall term ofimprisonment that is sufficient, but not greater

than necessary, to reflect the seriousness of Defendant's conduct, provide just punishment and

adequate deterrence, protect the public form further crimes of Defendant, and prepare Defendant

for reentry into the community." (Id at 6.) In so finding, the court considered the following

facts:


            • "While Defendant's disciplinary history during his time in prison is far from
              perfect,[Defendant has incurred] mostly minor infractions"(id. at 5);

            • "Defendant has continued to pursue his education...,completing nearly 80
              classes and programs (id.);

            • "[Djefendant's offense, which involved directing the operations ofa violent,
              extensive, armed and well-organized crack cocaine distribution ring, is serious"
              (id.(quoting First Resentencing Decision at 9)).
        On April 8, 2016, Defendant filed a motion for reconsideration ofthis court's

resentencing decision, asking the court to resentence Defendant to 292 months rather than to 324

months. (Mot.for Reconsideration at 1.) To this motion. Defendant attached a copy of a

guidebook he coauthored to encourage young people to avoid incarceration and providing

guidance on how to behave while imprisoned. (Id. at 2.) He also attached a Progress Report

dated February 3, 2016 indicating that he has co-written educational program books and that he

has maintained contact with immediate family members. (Id) The court commends Defendant

on his efforts to aid others and to remain close with his family. However,this information does

not alter the court's determination that 324 months is an appropriate term ofimprisonment in

light ofthe relevant facts discussed above, particularly the seriousness ofthe conduct leading to

Defendant's convictions and the fact that his current sentence is within the Guidelines range.

       On December 27, 2018, Defendant further moved for a reduction in sentence pursuant to

the First Step Act. (Mot. to Reduce Sentence.) Section 404 ofthe First Step Act retroactively

applies the provisions ofthe Fair Sentencing Act of2010 that increased the quantity of crack

cocaine that triggered the mandatory minimum penalties and eliminated the statutory mandatory

minimum sentence for simple possession of crack cocaine. See First Step Act,§ 404,132 Stat.

at 5222; Fair Sentencing Act of2010,P.L. 111-220,124 Stat. 2372. A Defendant is eligible for

a sentence reduction under § 404 if he has been sentenced for "a violation of a Federal criminal

statute, the statutory for which were modified by section 2 or 3 ofthe Fair Sentencing Act of

2010...,that was committed before August 3, 2010." First Step Act, § 404,132 Stat. at 5222.

Here, as the Government does not dispute. Defendant is eligible for a sentence reduction because

he was convicted of violations of21 U.S.C. § 841(b)(l)(A)(ii), for which the statutory penalties
were modified by the Fair Sentencing Act,^§ 2(a)(1), 124 Stat. at 2372, and he committed

these violations before August 3, 2010 fsee J).

       The Government argues, however,that a third reduction of Defendant's sentence is not

warranted. (See Suppl. Resp. at 2.) The court agrees. Defendant has not provided any

additional information that alters this court's finding that a sentence of324 months of

imprisonment is "an overall term ofimprisonment that is sufficient, but not greater than

necessary, to reflect the seriousness of Defendant's conduct, provide just punishment and

adequate deterrence, protect the public form further crimes of Defendant, and prepare Defendant

for reentry into the community." (Second Resentencing Decision at 6.) This sentence is within

the Guidelines range made applicable to Defendant by the First Step Act, and the court originally

imposed it in light ofthe changes to the Guidelines made retroactive by that Act. It sees no

reason to revisit that determination now.


       For the foregoing reasons. Defendant's motion for reconsideration (Dkt. 489)and motion

to reduce sentence (Dkt. 506) are DENIED.

       SO ORDERED.

                                                                    s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                          NICHOLAS G. GARAUfIs
       October (7,2019                                             United States District Judge
